Citation Nr: 0834282	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-38 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to service connection for the cause of death 
of the veteran.  

2.	Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1151.  

3.	Entitlement to death pension. 


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin denying entitlement to Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1151 and service 
connection for the cause of death of the veteran.  An April 
2006 letter from the RO also notified the appellant that her 
claim for death pension was denied.  

On the VA Form 9 received in December 2006, the appellant 
indicated that she wanted a Board hearing in Washington, D.C.  
In July 2007, the appellant withdrew her hearing request.  As 
such, the appellant's hearing request is considered withdrawn 
and the Board will continue with appellate review.  

Additional statements were submitted by the appellant in July 
2007 and January 2008, following certification of the appeal 
to the Board.  The veteran did not provide a waiver of RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304(c) 
(2007).  The additional evidence, however, asserts 
contentions that were previously considered by the RO.  The 
Board finds that referral to the RO for initial review is not 
required.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.	The Certificate of Death shows that the immediate cause of 
the veteran's death was acute myocardial infarction due to or 
as a consequence of coronary artery disease.  Other 
significant conditions included a recent hip fracture.  

2.	In June 2005, the death certificate was changed to include 
that esophageal achalasia, severe post traumatic stress 
disorder and repeated exposure to combat stress during World 
War II were contributing causes of the veteran's death.  

3.	At the time of the veteran's death, he was service 
connected for psychophysiologic gastrointestinal reaction 
with esophageal achalasia and anxiety disorder.  

4.	The competent medical evidence shows that acute myocardial 
infarction and coronary artery disease were not incurred in 
or aggravated by service.  

5.	The competent medical evidence shows that the underlying 
causes of death of the veteran were not related to a disease 
or injury in service. 

6.	A service-connected disability was not the immediate or 
underlying cause of the veteran's death, was not 
etiologically related to his death, did not contribute 
substantially or materially to his death, did not combine to 
cause his death, and did not aid or lend assistance to the 
production of his death. 

7.	The competent medical evidence of record does not show 
that the veteran's death was caused by the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical care or due to an event not reasonably foreseeable.

8.	The appellant's countable income exceeds the maximum 
annual income for death pension benefits for a surviving 
spouse without child.




CONCLUSIONS OF LAW

1.	The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2007).

2.	The criteria for entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1151 are not met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361 (2007).

3.	The income requirements for entitlement to death pension 
benefits are not met. 38 U.S.C.A. §§ 1503, 1541 (West 2002); 
38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Letters dated in July 2005, August 2005, and December 2005, 
satisfied the general duty to notify provisions. These 
letters informed the appellant of the information and 
evidence needed to substantiate the claims and of the duties 
that VA and her shared in developing the claim.  None of the 
letters, however, specifically listed the veteran's service-
connected disabilities, so there has not been exact 
compliance with Hupp.

Ordinarily, failure to provide pre-adjudicative notice of any 
of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial.  Id., at 889.  In order to demonstrate 
that no prejudice resulted from a notice error, the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair.  See Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).

Prejudice has not been shown in this case.  The appellant has 
not argued that the failure to provide complete Hupp notice 
prior to adjudication of the claims somehow affected the 
fairness of the following proceedings.  In fact, the 
appellant's statements have consistently reflected actual 
knowledge of what those disabilities were.  The appellant has 
submitted numerous statements asserting the that the VA's 
treatment in light of the veteran's esophageal disability led 
to his death.  The appellant has shown actual knowledge of 
the disability for which the veteran was service connected at 
the time of his death.  Thus, any deficiency in the letter 
was not prejudicial.  

Regarding the claim for death pension, the essential facts in 
this case have been fully developed and are not in dispute.  
The VCAA has no effect upon an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive in the matter.  Manning v. Principi, 16 Vet. App. 
534 (2002).  Therefore, any error regarding the VCAA notice 
pertinent to his claim will not be addressed.  

Additionally, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection for the veteran's death is being denied, and no 
rating or effective date will be assigned with respect to 
this claim.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  Significantly, the appellant has identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Cause of Death

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Additionally, to establish service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed materially and substantially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service- connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ, are not held to have contributed to a death that 
is primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  Service-connected diseases affecting vital 
organs should receive careful consideration as a contributory 
cause of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions." 38 C.F.R. § 
3.312(c)(4).  Even in such cases, there is for consideration 
whether there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).  

In this case, the veteran died in April 2005.  At the time of 
the veteran's death, he was service connected for 
psychophysiologic gastrointestinal reaction with esophageal 
achalasia and anxiety disorder.  The death certificate 
provided that the immediate cause of the veteran's death was 
acute myocardial infarction due to or as a consequence of 
coronary artery disease.  Other significant conditions 
included a recent hip fracture.  In June 2005, the death 
certificate was changed by the medical examiner to include 
that esophageal achalasia, severe post traumatic stress 
disorder and repeated exposure to combat stress during World 
War II were contributing causes of the veteran's death.  

The case was referred to and reviewed by a physician who was 
the Medical Director of Compensation and Pension at the VA 
Medical Center in Minneapolis, Minnesota.  The Medical 
Director reviewed a notation by the veteran's treating 
physician dated in May 2005.  This notation showed that after 
the veteran's death, the coroner contacted the physician.  
The coroner stated that the appellant requested that the 
cause of death of the veteran on the death certificate be 
changed.  The physician noted that he was not present at the 
death, but it seemed like a natural type death and aspiration 
was likely.  There was also a possible coronary event.  The 
physician opined that there was no clear reason to change the 
death certificate.  

The Medical Director noted the veteran's medical history, 
including coronary artery disease, hip fracture, Parkinsonism 
and achalasia.  The director also noted that there is no 
mention of PTSD or combat stress in the medical records.  The 
Director concluded that a review of the record did not 
support the changes made to the death certificate and 
supported the original cause of death noted on the death 
certificate.  The Director found that more likely than not 
the immediate cause of death was a heart attack with 
significant contributing conditions of coronary artery 
disease and hip fracture.  The Director's review of the 
record did not support the assertion that the service-
connected condition of esophageal achalasia, PTSD or combat 
stress from World War II were contributors to the veteran's 
immediate cause of death, a heart attack.  

Therefore, as the veteran's death was determined to be 
myocardial infarction and coronary artery disease, the Board 
will address whether these conditions are service connected.  

The service medical records do not show complaints of or 
treatment for a heart problem or coronary artery disease.  
The enlistment examination in January 1942 shows that the 
cardiovascular system and lungs were clinically evaluated as 
normal.  In the separation examination in October 1945, the 
cardiovascular system and lungs were also clinically 
evaluated as normal.  Additionally, there is no medical 
evidence of record after service showing that a heart 
condition or coronary artery disease was related to service.  
Therefore, the Board finds that these conditions are not 
entitled to service connection.  

As a heart disability and coronary artery disease are not 
service connected, and these conditions are the cause of the 
veteran's death, service connection for the veteran's death 
is also not warranted.  Although the veteran was service 
connected for psychophysiologic gastrointestinal reaction 
with esophageal achalasia and anxiety disorder at the time of 
his death, there is no objective medical evidence that these 
conditions caused or contributed to his death.  Therefore, 
there is no medical evidence that a disability that was 
incurred in service either caused or contributed materially 
and substantially to the veteran's death.  

The Board has considered the appellants contention that a 
relationship exists between the veteran's esophageal 
disability and his death.  However, as a layman, without the 
appropriate medical training and expertise, she is not 
competent to provide a probative opinion on a medical matter 
such as cause of death.  While the appellant can certainly 
attest to the veteran's symptoms and her observations, she is 
not competent to provide an opinion as to the cause of death 
of the veteran.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In sum, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, The Board finds that the appellate is not 
entitled to service connection for the cause of death of the 
veteran.  

Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1151

The appellant claims that the veteran was erroneously given a 
medication by the VA that led to his death.  The appellate 
claims that the veteran should not have been given a barium 
tube in his throat because of his esophageal achalasia and 
pernicious anemia.  

When a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death as the 
result of VA training, hospitalization, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. §§ 3.361, 3.800 (2007).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2007).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2007).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2007).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32. Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1) (2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen. The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32. 38 C.F.R. § 3.361(d)(2) (2007).

The Medical Director of Compensation and Pension also 
reviewed the cause of the veteran's death due to VA 
treatment.  The Director found that the appellant's assertion 
that the barium swallow should not have been used on the 
veteran because he had pernicious anemia was based on 
misinterpretation of medical facts.  The Director 
acknowledged that here may have been difficulty swallowing by 
the veteran when using this medication, because water intake 
was required.  The Director found, however, that use of the 
medication was not unreasonable.  The Director found that 
more likely than not the use of the medication did not cause 
harm to the veteran and did not contribute to his death.  
There was also no evidence that the use of the medication was 
a deviation from the standard of care.  

The Board finds that as the Medical Director based his 
opinion on review of the claims folder and medical history of 
the veteran and he provided a thorough rationale for his 
opinion, the Board affords to it significant probative value.  
Moreover, there is no competent medical opinion to the 
contrary of record.  While the appellant has repeatedly 
asserted that the veteran died due to use of the medication 
and esophageal achalasia complications, the appellant lacks 
the medical expertise necessary to render a competent medical 
opinion regarding causation of the veteran's death.  See 
Bostain v. West, supra. (citations omitted).  Thus, the 
appellant's opinion is afforded no probative value.

Based on the foregoing, the Board concludes that the 
competent medical evidence does not show that VA negligently 
or carelessly caused the veteran's death or aggravated the 
veteran's medical condition which led to his death.  
Additionally, the VA did not act outside the standard of 
care.  There is no evidence of carelessness, negligence, lack 
of proper skill, error in judgment, or fault on VA's part in 
medical treatment to the veteran that proximately caused the 
veteran's death.  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, supra.

Death Pension

The law authorizes the payment of a pension to a veteran who 
has the requisite wartime service and who is permanently and 
totally disabled from non-service-connected disability not 
due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521.  The surviving spouse of a veteran who met the 
wartime service requirements will be paid the maximum rate of 
pension, reduced by the amount of her countable income.  38 
U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  In this case, the 
appellant sought payment of death pension benefits in June 
2005.  Governing regulations provide that the maximum annual 
rate of pension for a surviving spouse in 2005 was $6,814.00.  
In June 2005, the appellant reported monthly income of 
$783.00  

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. § 3.271.  
Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The 
MAPR is published in Appendix B of VA Manual M21-1 (M21-1) 
and is to be given the same force and effect as if published 
in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual 
pension rate is adjusted from year to year.  At the time of 
receipt of the appellant's claim, the MAPR for a surviving 
spouse with no children was $6,814.00.  See M21-1, Part I, 
Appendix B.

Certain unreimbursed medical expenses (in excess of five 
percent of the MAPR) may be excluded from countable income 
for the same 12-month animalization period to the extent they 
were paid.  38 C.F.R. § 3.272.  Her exclusions from income 
have not reduced her income below $6.814.00
  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law, rather than the evidence, is dispositive, 
the claim should be denied due to the lack of entitlement 
under the law.  Because the appellant's countable income for 
2005, minus excludable expenses, exceeds the statutory limits 
for payment of pension benefits during that period, she is 
not legally entitled to death pension benefits.  


ORDER

Service connection for the cause of death of the veteran is 
denied.  

Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1151 is denied.  

Entitlement to death pension is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


